Citation Nr: 0839773	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to hypertension.

4.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
kidney disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in September 2008; 
a transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the veteran's current appeal.




I. Bilateral Hearing Loss

The veteran testified at his September 2008 Board hearing 
that he was told at separation to seek treatment at a VA 
medical facility for his right ear complaints, including 
decreased hearing loss.  See also Eyes, Ears, Nose, and 
Throat Clinic (EENT) Record dated April 19, 1976.  
Specifically, he testified that he sought treatment at the VA 
Medical Center (MC) in Columbia, South Carolina.  A review of 
the record reflects that treatment records from the Columbia 
VAMC were requested as far back as January 1978.  However, as 
noted in the above Introduction, the veteran separated from 
active duty in July 1976.  Thus, it appears that no attempts 
have been made to obtain any VA treatment records from 
immediately post-service.  As such records are potentially 
relevant to the current hearing loss claim on appeal, the 
Board finds that a remand is necessary to obtain such 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

II. Sleep Apnea

The veteran asserts that he is entitled to service connection 
for sleep apnea.  In this regard, the veteran testified that 
his treating physician told him that people with sleep apnea 
snore loudly and that he, himself, was told that he snored 
quite loudly during service by fellow servicemen.  

The veteran testified that he was initially diagnosed with 
sleep apnea in 1992, and that he has received 
treatment/evaluation for this disorder at the VAMC in 
Augusta, Georgia and Columbia, South Carolina.  He also 
indicated that he was hospitalized for this disorder at 
Tuomey Hospital, a private facility.  Review of the current 
evidence of record reflects that treatment records have been 
received from Tuomey Hospital.  Also of record are treatment 
records from the Columbia VAMC for the periods from January 
1978 to September 1989, June 1998 to April 1999, and February 
2000 to September 2006.  

It does not appear, however, that any attempts have been made 
to obtain VA treatment records from the Augusta, Georgia 
VAMC.  Similarly, no effort was made to obtain Columbia VAMC 
treatment records for the period relevant to this claim.  In 
this regard, treatment records from when the veteran was 
initially diagnosed in 1992 are not of record.  Under the 
circumstances, the Board finds that a remand is necessary 
with respect to this claim because it has identified 
outstanding VA records pertinent to the claim.  See Dunn, 
supra; Bell, supra.

III. Kidney Disorder and Heart Disorder 

The veteran testified at his September 2008 Board hearing 
that he was raising the issue of service connection for 
hypertension.  Furthermore, it was his assertion that his 
claimed kidney disorder is secondary to hypertension.  Also 
relevant to this remand, the Board notes that medical 
evidence of record indicates that the veteran has been 
diagnosed with "malignant hypertensive heart and renal 
disease with congestive heart failure and renal failure."  
See, e.g., Cedars Medical Clinic Treatment Record dated April 
26, 2006.  

Initially, the Board observes that the veteran was previously 
denied service connection for hypertension in RO rating 
decisions dated April 12, 1991, and May 16, 1994.  Thus, his 
latest claim is more properly characterized as a request to 
reopen his previously disallowed claim of entitlement to 
service connection for hypertension.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

The Court of Appeals for Veterans Claims (Court) has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, the Board is of the opinion 
that the veteran's heart disorder and kidney disorder claims 
are inextricably intertwined with his claim to reopen service 
connection for hypertension.  In this regard, the veteran has 
expressly contended that his claimed kidney disorder should 
be considered as secondary to hypertension and the medical 
record suggests that there may be a relationship between his 
claimed heart disorder (congestive heart failure), renal 
disease, and hypertension.  See Robinson v. Mansfield, 21 
Vet. App. 545, 552 (2008) (citing Urban v. Principi, 18 Vet. 
App. 143, 145 (2004), and Brannon v. West, 12 Vet. App. 32, 
35 (1998)) (the Board is required to consider all theories of 
entitlement raised by the veteran or the evidence of record).  

The fact that the veteran's request to reopen his claim for 
hypertension is inextricably intertwined with the issues 
certified for appeal does not establish that the Board has 
jurisdiction of this issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the agency of original jurisdiction (AOJ) in the 
first instance.  As such, a remand is necessary to allow the 
AOJ to adjudicate the veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for hypertension prior to a final adjudication of 
his claimed heart and kidney disorders.  

In addition to above, the Board has identified a number of 
procedural and developmental defects that should be remedied 
while these issues are on remand.  First, the Board notes 
that the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  See SSA Inquiry 
dated February 8, 2006.  Moreover, it appears that his 
disability benefits may pertain to his claimed kidney 
disorder.  See Written Statement by the Veteran received May 
10, 1994.  The Court has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  As such, the Board finds that appropriate attempts 
should be made to obtain any records associated with SSA 
disability determination(s).

The veteran has testified as to his belief that his current 
renal failure is related to numerous in-service urinary 
infections.  Review of the veteran's service treatment 
records reflects that he was hospitalized at Moncrief Army 
Hospital, Fort Jackson, South Carolina for three days for 
treatment of an acute upper respiratory infection, 
urethritis, and trichomonas.  See Clinical Cover Record dated 
June 19, 1973.  Records associated with this hospitalization 
are not of record.  The Board notes that clinical records are 
sometimes filed under the name of the facility, and not the 
veteran at the National Personnel Records Center (NPRC).  As 
these records pertain to his kidney disorder claim on appeal, 
the Board finds that a remand is necessary to search for 
these records.  See 38 C.F.R. § 3.159(c)(3) (2008).

Finally, the Board observes that the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), is applicable to the 
veteran's request to reopen his previously disallowed claim 
of entitlement to service connection for a kidney disorder, 
to include as secondary to hypertension.  In Kent, the Court 
held that, in most cases, the notice required by the 
Veterans' Claims Assistance Act (VCAA) should inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation includes informing 
the veteran of what constitutes "new and material 
evidence," the prior final denial of the claim at issue, the 
reason for the prior denial, what information and evidence is 
necessary to reopen the veteran's claim, and what information 
and evidence is necessary to substantiate the underlying 
claim for disability compensation.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A letter was sent to the veteran in February 2006 that 
notified him of what constituted "new and material 
evidence" and the evidence and information necessary to 
substantiate an underlying claim for direct service 
connection.  However, in identifying the prior denial and 
explaining the reason for such denial, the RO referenced a 
March 18, 1999, rating decision.  A review of the claims file 
reveals that the final prior denial of the veteran's claim 
for hypertension was a May 16, 1994, RO rating decision.  At 
such time a request to reopen was denied on the basis that 
the veteran failed to submit new and material evidence 
demonstrating that a chronic kidney disorder was incurred 
during service or was otherwise related to service.  The 
Board concludes that the veteran should be provided notice 
that portion of the February 2006 letter which identified his 
prior denial was wrong; he should also be provided the proper 
notice.

In addition to identifying the wrong final prior denial, the 
Board notes that the veteran has not yet been provided notice 
as to what evidence and information is necessary to 
substantiate a claim for secondary service connection.  Such 
notice should therefore be provided to the veteran while this 
appeal is remanded to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that the portion of 
the February 8, 2006, letter that 
identified his prior denial as being March 
18, 1999, was wrong.  Inform the veteran 
that he was previously denied service 
connection for a kidney disorder by RO 
rating decision dated May 16, 1994, and 
notified of this denial by letter dated 
June 17, 1994.  Additionally, inform the 
veteran that his claim was previously 
denied because he had not presented 
evidence sufficient to show that his 
disability was incurred during active duty 
service or is otherwise related to his 
military service.  He should also be 
provided with notice regarding what 
evidence and information is necessary to 
establish entitlement to service 
connection on a secondary basis.  Finally, 
notify the veteran that in order to reopen 
his previously denied claim he must submit 
new and material evidence that 
demonstrates that his kidney disorder is 
either related to service or a service-
connected disability.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  .

2.  Obtain any outstanding clinical 
records, including hospitalization 
records, from the Moncrief Army Hospital 
at Fort Jackson, South Carolina, for the 
period from June 16, 1973, to June 19, 
1973.  It should be noted that the 
veteran's clinical records may be filed at 
the NPRC under the name of the facility, 
and not the veteran.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Obtain any VA treatment records, 
including any inpatient treatment, 
outpatient treatment, or sleep studies, 
from the Columbia VAMC (South Carolina) 
for the periods from July 1976 through 
December 1977 and from October 1989 
through June 1998.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  Obtain any VA treatment records, 
including any inpatient treatment, 
outpatient treatment, or sleep studies, 
from the Augusta VAMC (Georgia) for the 
period from January 1992 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.  Adjudicate the issue of whether new 
and material has been submitted sufficient 
to reopen a previously disallowed claim of 
entitlement to service connection for 
hypertension.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issues on appeal.  Unless the benefits 
sought on appeal are granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




